DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godager (GB 475910) in view of Lange et al. (US 2016/0258218) and Jurgens (EP 0553732).

In regards to claim 1, Godager teaches a cable conduit (2), comprising: at least one cable (97) for transmitting at least one of electrical power and data (electric-line cable, claim 1) wherein the cable comprises one or more wires (electric-line cable, claim 1); a tube (7), which accommodates the cable (97) in an interior space (interior of the tube (7)); a sensor (95) capable of sensing an environmental condition in the interior space (interior of the tube (7); configured to measure and monitor the wellbore conduit (7), page 11, lines 10-12); an actuator (sensor/actuator (10a,b)) capable of changing the environmental condition in the interior space (interior of the tube (7)) by actively controlling an atmosphere inside the tube (7)(an actuator produces motion by converting energy and signals going into the system, and therefore capable of changing the environmental condition in the interior space).  

Godager does not teach the actuator is at least one of: a ventilator; a heater; a cooler; a flap.  

Lange et al. teaches an actuator (182) is at least one of: a ventilator; a heater (heater, paragraph [0072]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made an actuator of Godager to be a heater as taught by Lange et al. to heat a portion of the downhole tool to a threshold temperature, while in the bore (paragraph [0071]). 

Godager does not teach which are the cable is enclosed in a plastics cover.

Jurgens teaches which the cable is enclosed in a plastics cover (plastic sleeve surrounding the cable, column 8, lines 15-18).

It would have been obvious to one of ordinary skilled in the art to have used in the wellbore of Godager a cable is enclosed in a plastics cover as taught by Jurgens; doing so would have still allowed the cable to produce the desired electrical path needed to provide the necessary power to the wellbore.

In regards to claim 2, Godager teaches the cable conduit (2) of claim 1, further comprising: a control device (WIU 1) for receiving measurement values from the sensor (29-34) and for sending control commands to the actuator (35-37)(pressure/temperature sensors, page 17 lines 20-25).  

In regards to claim 3, Godager teaches the cable conduit (2) of claim 1, wherein the cable (97) is a power line (electric-line cable, claim 1).  

In regards to claim 4, Godager teaches the cable conduit (2) of claim 2, wherein the sensor (95) comprises a power line transmission device (ET) for sending measurement values via the cable (97); wherein the actuator (sensor/actuator (10a,b)) comprises an additional power line transmission device (CA) for receiving control commands via the cable (97)( Attached to the ET is also a Cable Adaptor (CA) connecting the control or electric line cable to the ET; the ET may include a Sensor/Actuator Package (SAP), page 9, lines 7-18).  

In regards to claim 5, Godager teaches the cable conduit (2) of claim 2,  wherein the sensor (95) comprises a wireless sender (WIU, 11a) for sending measurement values; wherein the actuator (sensor/actuator (10a,b)) comprises a wireless receiver (WIA, 11b) for receiving control commands.  

In regards to claim 7, Godager teaches the cable conduit (2) of claim 1, wherein the sensor (95) is supplied with electrical energy from a wire (97) accommodated in the tube (7).  

In regards to claim 6, Godager teaches the cable conduit (2) of claim 1, further comprising: page 3 of 7Atty. Docket No. 753025Preliminary Amendment an energy harvesting device (100) for supplying the sensor (95) with electrical energy.

Godager does not teach the sensor comprises an RFID tag for supplying the sensor with electrical energy and/or for sending measurement values.  

Lange et al. teaches an RFID tag (paragraph [0059]) for supplying the sensor with electrical energy and/or for sending measurement values.  

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teaching of Godager, the RFID tag as taught by Lange et al. to trigger operation of the electric motor (paragraph[0059]).

In regards to claim 8, Godager teaches the cable conduit (2) of claim 1, wherein the sensor (95) is supplied from the cable (97) with electrical energy.  

In regards to claim 9, Godager teaches the cable conduit (2) of claim 1, further comprising: a fitting (4) attached to an end of the tube (7); wherein the actuator (10a,b) is mounted to the fitting (4, figure1).  

In regards to claim 10, Godager teaches the cable conduit (2) of claim 1, further comprising: a T-connection (via (4) figure 1) interconnected into the tube (7), wherein the cable (97) is guided through the T-connection (figure 1); wherein the actuator (10a,b) is mounted to the T-connection (4, via 70).  

In regards to claim 11, Godager teaches the cable conduit (2) of claim 1, wherein the actuator (10a,b) is directly mounted to the tube (7)(figure 2).  

In regards to claim 12, Godager teaches the cable conduit of claim 1, (10) of one of the previous claims, wherein the sensor (95) is at least one of: a temperature sensor (page 3, lines 10-12). page 4 of 7Atty. Docket No. 753025Preliminary Amendment  

In regards to claim 14, Godager teaches a method for adapting an environmental condition in a cable conduit (2), according to one of the previous claims, by actively controlling an atmosphere inside the tube (interior of the tube (7))(page 3, lines 16-20), the method comprising: providing at least one cable (97) accommodated in an interior space of a tube (7); providing a sensor (95) for sensing the environmental condition in the interior space; providing an actuator (10a,b) for changing the environmental condition in the interior space by actively controlling the atmosphere inside the tube (7); sensing the environmental condition in the interior space (7) with the sensor (95); sending measurement values of the environmental condition to a control device (WIU 1); evaluating the measurement values with the control device (WIU 1) and determining, whether the environmental condition has to be changed ; generating and sending control commands to the actuator (10a,b) with the control device (WIU 1); changing the environment condition with the actuator (10a.b) based on the control commands (monitor and control wellbore and formation parameters in-situ from an electromagnetic intervention tool operated inside the wellbore completion, page 1, lines4-9).  

Godager does not teach the actuator is at least one of: a ventilator; a heater; a cooler; a flap.  

Lange et al. teaches an actuator (182) is at least one of: a ventilator; a heater (heater, paragraph).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made an actuator of Godager to be a heater as taught by Lange et al. to heat a portion of the downhole tool to a threshold temperature, while in the bore  (paragraph [0071]). 

Godager does not teach which are the cable is enclosed in a plastics cover.

Jurgens teaches which the cable is enclosed in a plastics cover (plastic sleeve surrounding the cable, column 8, lines 15-18).

It would have been obvious to one of ordinary skilled in the art to have used in the wellbore of Godager a cable is enclosed in a plastics cover as taught by Jurgens; doing so would have still allowed the cable to produce the desired electrical path needed to provide the necessary power to the wellbore.

In regards to claim 15, Godager teaches the method of claim 14, wherein the cable conduit (2) comprises a plurality of sensors (20-34) and the control device (WIU 1) receives measurement values from the plurality of sensors (20-34); wherein the measurement values are evaluated to determine a location of a defect of the cable conduit (2) (abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14, in regards to the amended portion of the claims which reads “for transmitting at least one of electrical power and data, wherein the cable comprises one or more wires, which are enclosed in a plastics cover ” has been considered but are moot because the new ground of rejection has been presented.  The applicant argues “Combinations with Lange et al. do not satisfy the aforesaid deficiencies of Godager such that all of the amended pending claims are believed to overcome the prior art rejections.”  The examiner traverses. The “heater/thermal actuator (182)” in the wellbore is taught in Lange et al.  (heater, paragraph [0072]) which heats the wellbore. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848